DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/02/2020, 04/06/2020, and 03/25/2021 have been considered by the examiner.  

Specification
The disclosure is objected to because of the following informalities: Para. 0019 designates element 215 as both “the substrate” and “the electrical contacts”. It is clear from the instant specification and drawings the electrical contacts should have reference numeral 220 so please amend the instant specification Para. 0019 to recite electrical contacts “220”. Appropriate correction is required.

Claim Objections
Claims 8 and 10 are objected to because of the following informalities: 
Claim 8, line 1: please amend to recite wherein “the plurality of electrical contacts consists of electrical contacts
Claim 10, line 1: please amend to recite “the plurality of electrical contacts”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the peripheral edge of the substrate" in line 2.  There is a lack of explicit antecedent basis for this limitation in the claim. The lack of explicit antecedent basis rises to the level of indefiniteness because claim 3 depends from claim 1, which has previously recited “a second surface that is substantially coplanar with an adjacent peripheral edge of a top surface of the substrate when the substrate is received in the cavity. It is unclear if “the peripheral edge of the substrate” in claim 3 is in reference to the previously recited peripheral edge of a top surface of the substrate or in reference to another peripheral edge of the substrate. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dodgson et al. (US 6,454,923 B1) in view of Cowburn et al. (US 2010/0170795 A1).
Regarding claim 1, Dodgson discloses an electrochemical gas sensor assembly ([Col. 1:3-8]) comprising:
a substrate adapted to retain a solid electrolyte (substrates 12/16 that retains a wick 13 that comprises a gelled or dry “solid” electrolyte [Col. 14:4 through Col. 15:16; Figs. 10-11; Note: both substrates read upon the “substrate”, individually or collectively]), the substrate comprising: 
a plurality of electrodes adapted to electrically couple to the solid electrolyte (electrodes 8/9/10 are electrically coupled to the wick 13 [Col. 14:4 through Col. 15:16; Figs. 10-11]); and
a plurality of gas capillaries that permit fluid communication between an ambient atmosphere and at least one of the electrodes in the plurality of electrodes (substrates 12/16 are gas permeable substrates such as PTFE that are impermeable to the electrolyte but permeable to gas and thus the pores of the substrate (i.e., PTFE) act as gas capillaries that permit the flow of atmosphere/gas to the electrodes 8/9/10 [Col. 14:18-40; Figs. 10-11]); and
a one-piece carrier body (plastic housing 2 comprises a cylindrical body 3 that is a one-piece body [Col. 14:4-7; Fig. 10]) comprising:
a first surface defining a cavity, the cavity adapted for receiving a substrate that retains a plurality of electrodes and a solid electrolyte (the 
a second surface that is substantially coplanar with an adjacent peripheral edge of a top surface of the substrate when the substrate is received in the cavity (the surface of cylindrical body 3 where the electrically conductive polymer layers 18 are disposed is substantially coplanar with both the surface of the substrate 12 and the surface of substrate 16 that includes wick 13 and electrodes 8/9/10 when the substrates 12/16 are disposed in the central cavity 4 [Fig. 10]);
a plurality of electrical contacts disposed on the second surface, each one of the plurality of electrical contacts adapted to electrically couple with corresponding one of the plurality of electrodes on the substrate when the substrate is received in the cavity (electrically conductive polymer layers 18 read upon the “electrical contacts” that are disposed on the surface of cylindrical body 3 and are adapted to electrically couple with the electrodes 8/9/10 [Col. 14:41-64; Figs. 10-11]) and electrical paths are provided between each one of the plurality of electrical contacts and the corresponding one of the plurality of electrodes (conductor tracks 15a/15b are provided between each of the electrically conductive polymer layers 18 and the corresponding electrodes 9/10 [Col. 14:41-64; Figs. 10-11]).
Dodgson is silent on the use of a coating on the first surface and thus fails to expressly teach “a water impermeable coating on at least a portion of the first surface for preventing water transfer through the cavity”.
Cowburn teaches an electrochemical gas sensor [abstract] wherein the device comprises a central cavity wherein the walls 11b of the cavity are coated with a material having a lower water vapor transport rate than that of the main body of the housing wherein the material is a material such as metal [Para. 0063; Fig. 6]. Cowburn further teaches that providing the housing walls with a layer or coating of a material with a relatively low water transport rate makes it possible to reduce the dehydration of the electrolyte through the walls without compromising the sensor design and that such modification increases the lifetime of the sensor and allows for the use of the sensor in more extreme environments than otherwise possible [Paras. 0018-0019]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas sensor of Dodgson that teaches a plastic housing [Para. 0014] to include a metallic coating on the wall of the central recess because Cowburn teaches that such modification reduces the dehydration of the electrolyte through the walls, increases the lifetime of the sensor, and allows for the use of the sensor in more extreme environments than otherwise possible [Paras. 0018-0019]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Regarding claim 2, Dodgson further discloses wherein the substrate further comprises a plurality of electrical pads adapted to connect to electrically couple each of the electrodes in the plurality of electrodes to the corresponding one of the plurality of electrical contacts (discs of conductive polymer 20 are included between electrodes 9/10 and conductor tracks 15a/15b for making contact with the electrically conductive polymer layers 18 [Col. 14:41-64; Figs. 10-11]).
Regarding claim 3, Dodgson, as modified by Cowburn above, further discloses wherein at least a portion of the first surface sealingly engages the peripheral edge of the substrate to form a perimeter seal, such that the cavity is water retained (Dodgson teaches wherein the walls “first surface” of the cavity make contact with a peripheral edge of the substrates 12/16 and also wherein the entire assembly 6 is “sealed” into the housing and Cowburn teaches wherein the material having a low water vapor transport rate, such as a metallic material, prevents cell dehydration and thus would inherently form a perimeter seal such that the cavity is water retaining [Cowburn Para. 0018-0019]). 
Regarding claims 4 and 7, Dodgson discloses an electrochemical gas sensor assembly ([Col. 1:3-8]) comprising:
a one-piece carrier body (plastic housing 2 comprises a cylindrical body 3 that is a one-piece body [Col. 14:4-7; Fig. 10]) comprising:
a first surface defining a cavity, the cavity adapted for receiving a substrate that retains a plurality of electrodes and a solid electrolyte (the side walls are a “first surface” that form the central recess “cavity” 4 wherein the cavity receives substrates 12/16 that retains electrodes 8/9/10 
a second surface that is substantially coplanar with an adjacent peripheral edge of a top surface of the substrate when the substrate is received in the cavity (the surface of cylindrical body 3 where the electrically conductive polymer layers 18 are disposed is substantially coplanar with both the surface of the substrate 12 and the surface of substrate 16 that includes wick 13 and electrodes 8/9/10 when the substrates 12/16 are disposed in the central cavity 4 [Fig. 10]);
a plurality of electrical contacts disposed on the second surface, each one of the plurality of electrical contacts adapted to electrically couple with corresponding one of the plurality of electrodes on the substrate when the substrate is received in the cavity (electrically conductive polymer layers 18 read upon the “electrical contacts” that are disposed on the surface of cylindrical body 3 and are adapted to electrically couple with the electrodes 8/9/10 [Col. 14:41-64; Figs. 10-11]) and electrical paths are provided between each one of the plurality of electrical contacts and the corresponding one of the plurality of electrodes (conductor tracks 15a/15b are provided between each of the electrically conductive polymer layers 18 and the corresponding electrodes 9/10 [Col. 14:41-64; Figs. 10-11]).
Dodgson is silent on the use of a coating on the first surface and thus fails to expressly teach “a water impermeable coating on at least a portion of the first surface claim 4, and “wherein the water impermeable coating comprises a metallic material” of instant claim 7. 
Cowburn teaches an electrochemical gas sensor [abstract] wherein the device comprises a central cavity wherein the walls 11b of the cavity are coated with a material having a lower water vapor transport rate than that of the main body of the housing wherein the material is a material such as metal [Para. 0063; Fig. 6]. Cowburn further teaches that providing the housing walls with a layer or coating of a material with a relatively low water transport rate makes it possible to reduce the dehydration of the electrolyte through the walls without compromising the sensor design and that such modification increases the lifetime of the sensor and allows for the use of the sensor in more extreme environments than otherwise possible [Paras. 0018-0019]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas sensor of Dodgson that teaches a plastic housing [Para. 0014] to include a metallic coating on the wall of the central recess because Cowburn teaches that such modification reduces the dehydration of the electrolyte through the walls, increases the lifetime of the sensor, and allows for the use of the sensor in more extreme environments than otherwise possible [Paras. 0018-0019]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Regarding claim 5, Dodgson further teaches wherein the first surface and second surface meet at an inner perimeter of the second surface, wherein the first 
Regarding claim 8, Dodgson further discloses wherein the number of electrical contacts is exactly three (the device includes three electrical contact pins 17 wherein two of the pins make contact with the electrically conductive polymer layers 18 “electrical contacts” and the third pin makes contact with one of the tabs on the electrode 8 “electrical contact”; therefore three electrical contact pins 17 make contact with the three “electrical contacts” that are electrically coupled to the three electrodes 8/9/10 [Col. 14:41-64; Figs. 10-11]).
Regarding claim 9, Dodgson further discloses where the device is further comprising a cover configured to mate with the carrier body, the cover having an aperture that permits the influx of ambient gasses into the cavity (diffusion barrier 5 is a cover that mates with the cylindrical body 3 to form the housing 2 wherein the diffusion barrier has an aperture 7 that permits ambient air to pass into the cavity through recess 5a [Col. 14:4-13; Fig. 10]). 
Regarding claim 10, the limitations wherein the electrical contacts are “adapted to couple to a processing circuit for detecting the presence of ambient carbon monoxide gas, such that a chemical response to ambient gas can be measured electrically” are intended use and/or functional limitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in .


Claims 6 is are rejected under 35 U.S.C. 103 as being unpatentable over Dodgson in view of Cowburn, as applied to claim 4 above, and further in view of Austen et al. (US 7022213 B1).
Regarding claim 6, modified Dodgson discloses the limitations of claim 4 as discussed previously. Dodgson further discloses wherein the first surface comprises a floor (the cylindrical body 3 forms a floor of the central recess 4 [Col. 14:4-7; Fig 10]).
Dodgson is silent on the reservoir wall comprising a shoulder for supporting the substrate/electrode assembly and thus fails to expressly teach wherein the first surface comprises “a shoulder, the shoulder adapted to support the substrate”.
Austen discloses an electrochemical gas sensor [abstract] wherein the central cavity comprises a shoulder that protrudes from the wall “first surface” wherein the shoulder serves the purpose of supporting the electrode assembly and also serves as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the walls of the cylindrical body that forms the central recess as disclosed by Dodgson to include a shoulder to support the substrate because Austen teaches that such structure is known in the art of electrochemical gas sensors and allows for the substrate to be supported on the shoulder and further provides an additional surface by which the substrate can be bonded to the housing [Col. 7:37-42; Fig. 3]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chapples et al. (US 2016/0178565 A1) discloses an electrochemical gas sensor with solid electrolyte wherein the substrate comprises gas capillaries. Cheng et al. (US 9,989,492 B1) discloses an electrochemical gas sensor comprising a one-piece housing that supports a substrate comprising electrodes. 


Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795